Citation Nr: 0524565	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  99-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for residuals, fracture 
of the middle finger phalanx, middle finger of the left hand 
with osteoarthritis, and, osteoarthritis, index finger, left 
hand.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  This 
case was previously before the Board in March 2004.


FINDING OF FACT

VA X-rays reveal osteoarthritis, secondary to trauma, 
affecting the middle and index fingers of the left hand.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for residuals, 
fracture of the middle finger phalanx, middle finger of the 
left hand with osteoarthritis, and, osteoarthritis, index 
finger, left hand have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-
5010, 5223, 5229 (before and after August 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have notified 
the veteran of the evidence considered and the pertinent laws 
and regulations.  In addition, letters sent in July 2001, 
February 2004, and July 2004 specifically noted the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
appellant or VA bore the burden of producing or obtaining 
that evidence or information.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication of this 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Service medical records 
and VA treatment records are of record, as well as VA 
examinations that have assessed the severity of the veteran's 
left hand disability.  The veteran has not made VA aware of 
any additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Service medical records reveal that the veteran suffered a 
crushing injury to his left hand that led to the partial 
amputation of the ring finger, open fracture of the middle 
finger, and laceration of the index finger.  Service 
connection is in effect for a scar and residuals of the 
amputation of the left ring finger.  In regard to the 
disability on appeal, service connection is in effect for 
residuals, fracture of the middle finger phalanx, middle 
finger of the left hand with osteoarthritis, and, 
osteoarthritis, index finger, left hand, rated as 
noncompesnable.  The veteran is right handed.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

Under Diagnostic Codes 5003-5010, arthritis is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.

VA X-rays in December 1998 have revealed osteoarthritis, 
secondary to trauma, affecting the middle and index fingers 
of the left hand.  In addition, the June 2002 VA examiner 
found that the veteran's left middle and index fingers had 
both painful and (albeit mild) limited motion.  Based on 
these findings, there appears to be X-ray evidence of 
arthritis in a group of minor joints, accompanied by limited 
and painful motion of those minor joints.  As such, a rating 
of 10 percent under Diagnostic Code 5010 for the left middle 
and index fingers disability is warranted.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Under both the old and revised versions of Diagnostic Code 
5222, a 20 percent evaluation is assigned for favorable 
ankylosis involving three fingers.  As such findings have not 
been shown, a rating in excess of 10 percent is not warranted 
for the veteran's left hand disability under Diagnostic Code 
5222.

In sum, the Board finds that a rating of 10 percent for 
residuals, fracture of the middle finger phalanx, middle 
finger of the left hand with osteoarthritis, and, 
osteoarthritis, index finger, left hand is warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his left hand 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating of 10 percent for residuals, fracture of the middle 
finger phalanx, middle finger of the left hand with 
osteoarthritis, and, osteoarthritis, index finger, left hand, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


